18-2773
     Lekocaj v. Barr
                                                                               BIA
                                                                     Christensen, IJ
                                                                     A206 189 345
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            ROBERT D. SACK,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   ARJANE LEKOCAJ,
14            Petitioner,
15
16                     v.                                  18-2773
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Michael P. DiRaimondo, Marialaina
24                                     L. Masi, Stacy A. Huber,
25                                     DiRaimondo & Masi, PC, Bohemia,
26                                     NY.
27
28   FOR RESPONDENT:                   Matthew A. Connelly, Senior
 1                                  Litigation Counsel, Lisa M.
 2                                  Arnold, Senior Litigation Counsel,
 3                                  Office of Immigration Litigation,
 4                                  for Ethan P. Davis, Acting
 5                                  Assistant Attorney General, Civil
 6                                  Division, United States Department
 7                                  of Justice, Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner      Arjane   Lekocaj,       a    native    and    citizen   of

13   Albania, seeks review of an August 16, 2018 decision of the

14   BIA affirming an August 16, 2017 decision of an Immigration

15   Judge    (“IJ”)    denying   Lekocaj’s          application      for   asylum,

16   withholding   of    removal,   and       relief    under   the     Convention

17   Against Torture (“CAT”).        In re Lekocaj, No. A 206 189 345

18   (B.I.A. Aug. 16, 2018), aff’g No. A 206 189 345                  (Immig. Ct.

19   N.Y. City Aug. 16, 2017).      We assume the parties’ familiarity

20   with the underlying facts and procedural history.

21       We have reviewed both the IJ’s and the BIA’s decisions.

22   See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

23   2005).    The standards of review are well established.                  See 8

24   U.S.C. § 1252(b)(4); Hong Fei Gao v. Sessions, 891 F.3d 67,

25   76 (2d Cir. 2018); Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

26   2013).
                                          2
 1       Agency’s Jurisdiction

 2       Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018),

 3   Lekocaj first argues that her notice to appear (“NTA”) was

 4   insufficient    to    confer   jurisdiction      because   it    did   not

 5   include a hearing date or time.            This argument is foreclosed

 6   by our decision in Banegas Gomez v. Barr, in which we held

 7   that Pereira does not “void jurisdiction in cases in which an

 8   NTA omits a hearing time or place” and that “an NTA that omits

 9   information regarding the time and date of the initial removal

10   hearing is nevertheless adequate to vest jurisdiction in the

11   Immigration Court, at least so long as a notice of hearing

12   specifying this information is later sent to the alien.”               922

13 F.3d 101, 110, 112 (2d Cir. 2019).              Lekocaj’s NTA did not

14   specify the time and date of her hearings, but she does not

15   dispute that she received a hearing notice supplying the

16   omitted   information.         The       immigration   court    thus   had

17   jurisdiction. Id. at 112.

18       Credibility

19       Lekocaj also challenges the agency’s adverse credibility

20   determination.       The agency may, “[c]onsidering the totality

21   of the circumstances . . . base a credibility determination

22   on the demeanor, candor, or responsiveness of the applicant,”


                                          3
 1   the     “inherent       plausibility”     of   her      account,      and

 2   inconsistencies in her statements or between her statements

 3   and other evidence, without regard to whether they go “to the

 4   heart     of      the     applicant’s      claim.”         8       U.S.C.

 5   § 1158(b)(1)(B)(iii).        “We defer . . . to an IJ’s credibility

 6   determination unless . . . it is plain that no reasonable

 7   fact-finder could make such an adverse credibility ruling.”

 8   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

 9   accord Hong Fei Gao, 891 F.3d at 76.           The agency’s adverse

10   credibility determination here is supported by substantial

11   evidence.

12         The agency reasonably relied on discrepancies between

13   Lekocaj’s      application   and   her   testimony.     See    8   U.S.C.

14   § 1158(b)(1)(B)(iii).        At the hearing, she testified that a

15   group of people sped at her with a car outside her school

16   library, nearly hitting her, and warned her that “next time”

17   she would be “r[u]n over . . . like an insect.”                Certified

18   Administrative Record (“CAR”) at 88.           The agency reasonably

19   concluded that the omission of this event from Lekocaj’s

20   application undermined her credibility because it was one she

21   would reasonably be expected to include.             This was the sole

22   incident in which she claimed to have been in imminent


                                         4
 1   physical danger, and she claimed that this incident, in

 2   conjunction with her father’s beating a day earlier (about

 3   which she did provide specific details in her application),

 4   prompted her decision to seek asylum.        See Hong Fei Gao, 891
5 F.3d at 78–79 (“[I]n assessing the probative value of the

 6   omission of certain facts, an IJ should consider whether those

 7   facts are ones that a credible petitioner would reasonably

 8   have    been    expected   to     disclose   under    the   relevant

 9   circumstances.”); cf. Pavlova v. INS, 441 F.3d 82, 90 (2d

10   Cir. 2006) (noting that “asylum applicants are not required

11   to     list    every   incident    of   persecution    [in]     their

12   [applications],” and finding error in agency’s reliance on

13   omissions where application “described . . . persecution in

14   general terms, mentioning no specific incidents”).            Lekocaj

15   also presented inconsistent accounts of abuses against her

16   father in her application and testimony.         In her application

17   she asserted that her father was threatened, “cursed,” and

18   “pressure[d]” prior to the election and beaten by a group of

19   three men after the election.      CAR at 309.   But at her hearing

20   she testified that her father was also beaten unconscious by

21   a group of masked men prior to the election.            Contrary to

22   Lecokaj’s argument that her testimony merely supplemented her


                                        5
 1   application,      the    testimony        conflicted    with    her   prior

 2   characterization of the abuses against her father in the

 3   period leading up to the election.

 4       The agency also reasonably relied on omissions from the

 5   first    letter     from      Lekocaj’s     father.       See    8    U.S.C.

 6   § 1158(b)(1)(B)(iii); Hong Fei Gao, 891 F.3d at 81 (noting

 7   that “an omission by a third party may form a basis for an

 8   adverse credibility determination”).             In that letter, dated

 9   March 2015, her father recounted being threatened and beaten

10   prior to the June 2013 election, and claimed that these events

11   left him convinced that his family would suffer “political

12   retaliation” and that his daughter would be “denied any right

13   and her life.”      CAR at 248–49.        His letter did not mention a

14   second    beating   after      the   election    or    that    Lekocaj   was

15   threatened by a speeding car the following day, even though

16   he would reasonably be expected to disclose both of these

17   events in a letter explaining why be believed Lekocaj was

18   unsafe in Albania.         See Hong Fei Gao, 891 F.3d at 78–79.

19       The    agency       was    not   required    to    accept    Lekocaj’s

20   explanations for the omissions in her application and her

21   father’s letter because her explanations did not make sense.

22   In attempting to explain the omission of her father’s pre-


                                           6
 1   election beating from her application, she claimed that she

 2   believed that only the most recent incidents were relevant,

 3   that her father would include this event in his statement,

 4   and that she would be able to provide “more details” during

 5   her hearing.     CAR at 82.    But Lekocaj also omitted the most

 6   recent event from her statement, she included other events

 7   that were included in her father’s first letter, and she

 8   provided more detail about less probative events.         See Majidi

 9   v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

10   must do more than offer a plausible explanation for his

11   inconsistent statements to secure relief; he must demonstrate

12   that a reasonable fact-finder would be compelled to credit

13   his testimony.” (quotation marks omitted)).          Lekocaj claimed

14   that she asked her father to provide a supplementary letter

15   because his first letter was focused on events decades in the

16   past, but this does not explain why his first letter included

17   the pre-election events of June 2013 but excluded events a

18   few weeks later.

19       Having     questioned    Lekocaj’s    credibility,   the   agency

20   reasonably     relied   on   her    failure   to   rehabilitate   her

21   testimony    with   reliable       corroborating   evidence.      “An

22   applicant’s failure to corroborate his or her testimony may


                                         7
 1   bear on credibility, because the absence of corroboration in

 2   general makes an applicant unable to rehabilitate testimony

 3   that has already been called into question.”                  Biao Yang v.

 4   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                   As the agency

 5   noted, portions of Lekocaj’s father’s second letter were

 6   identical   to    her   mother’s   letter,       and   in    the   identical

 7   portions, both of her parents claimed that she called “me”

 8   following the incident with the car.              CAR at 259, 275.        The

9    agency reasonably declined to credit the letters based on the

10   similarities and resulting inconsistency.              See Singh v. BIA,

11   438 F.3d 145, 148 (2d Cir. 2006) (reasoning that “nearly

12   identical language” in affidavits from purportedly different

13   authors   in     support   of   the       same   application       undermined

14   petitioner’s credibility).            It was not required to accept

15   Lekocaj’s explanations that her parents may have written the

16   letters together or similarities may have been the result of

17   the translation, or that her father merely meant that he had

18   listened to Lekocaj’s call to her mother.                   See Majidi, 430
19 F.3d at 80.        The agency also reasonably gave diminished

20   weight to a letter from Lekocaj’s friend because the friend

21   was unavailable for cross-examination.              See Matter of H-L-H-

22   & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (finding that


                                           8
 1   unsworn letters from the applicant’s friends and family did

 2   not provide substantial support for the applicant’s claims

 3   because they were from interested witnesses not subject to

 4   cross-examination), overruled on other grounds by Hui Lin

 5   Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012); see

 6   also    Y.C.    v.   Holder,    741 F.3d 324,     334   (2d   Cir.   2013)

 7   (deferring to agency’s decision to give little weight to

 8   letter from applicant’s spouse in China).                    The letter from

 9   the Democratic Party did not corroborate the threat against

10   Lekocaj or her father’s July 2013 beating, even though it

11   discussed Lekocaj’s role in the party, threats against her

12   father, and his June 2013 beating.                And the expert report

13   concluded that Lekocaj’s allegations were consistent with the

14   country conditions, but the expert did not claim to have any

15   personal       knowledge   of     the       specific    events     underlying

16   Lekocaj’s claim.

17          Given the significant discrepancies between Lekocaj’s

18   testimony, her application, and her father’s first letter, as

19   well as the lack of reliable evidence to corroborate her most

20   significant allegations, the agency’s adverse credibility

21   determination is supported by substantial evidence.                       See 8

22   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.


                                             9
 1   Because   all   of   her   claims   were   predicated   on   the   same

 2   discredited testimony, that determination is dispositive of

 3   all forms of relief.        See Paul v. Gonzales, 444 F.3d 148,

 4   156–57 (2d Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                                   FOR THE COURT:
 9                                   Catherine O’Hagan Wolfe,
10                                   Clerk of Court




                                         10